Case 2:21-cv-01181-JVS-AFM Document 1 Filed 02/09/21 Page 1 of 11 Page ID #:1


      John Tehranian (Bar No. 211616)
  1   jtehranian@onellp.com
      ONE LLP
  2   4000 MacArthur Boulevard
      East Tower, Suite 500
  3   Newport Beach, CA 92660
      Telephone: (949) 502-2870
  4   Facsimile: (949) 258-5081
  5   Jonathan O. Ballard (Bar No. 327489)
      jballard@onellp.com
  6   ONE LLP
      9301 Wilshire Boulevard
  7   Penthouse Suite
      Beverly Hills, CA 90210
  8   Telephone: (310) 866-5157
      Facsimile: (310) 943-2085
  9
      Attorneys for Plaintiff
 10   Alexander Bayonne Stross
 11                          UNITED STATES DISTRICT COURT
 12                      CENTRAL DISTRICT OF CALIFORNIA
 13                               WESTERN DIVISION
 14 ALEXANDER BAYONNE STROSS,                 Case No. 2:21-cv-01181
 15 an individual,
                                              COMPLAINT FOR COPYRIGHT
 16              Plaintiff                    INFRINGEMENT (17 U.S.C. § 501)
 17        v.
                                              DEMAND FOR JURY TRIAL
 18 NEXTLUXURYDOTCOM LLC, a
 19 Wyoming limited liability company;
    and DOES 1-10, inclusive,
 20
 21              Defendants.
 22
 23
 24
 25
 26
 27
 28

                                        COMPLAINT
Case 2:21-cv-01181-JVS-AFM Document 1 Filed 02/09/21 Page 2 of 11 Page ID #:2


  1
  1          Plaintiff Alexander Bayonne Stross (“Plaintiff”), by and through his
  2
  2 attorneys of record, complains against Defendants NextLuxuryDotCom LLC
  3
  3 (“NextLuxury”) and Does 1-10 (collectively, “Defendants”) as follows:
  4
  4                             JURISDICTION AND VENUE
  5
  5          1.    This is a civil action against Defendants for their multiple acts of
  6
  6 copyright infringement in violation of the United States Copyright Act, 17 U.S.C.
  7
  7 §§ 101 et seq. This Court has subject matter jurisdiction over the copyright
  8
  8 infringement under 28 U.S.C. § 1331, 17 U.S.C. § 501(a), and 28 U.S.C. §
  9
  9 1338(a).
 10
 10          2.    The Court also has personal jurisdiction over Defendants in this action
 11
 11 because of their contacts with the State of California, including their continuous
 12
 12 and systematic business activities in this judicial district. Upon information and
 13
 13 belief, Defendants also derive substantial revenues from commercial activities in
 14
 14 California and have purposefully availed themselves of the California marketplace
 15
 15 and their consumers through a multiplicity of acts directed towards California,
 16
 16 including, without limitation: soliciting and engaging in numerous commercial
 17
 17 activities with California users and/or California-related content, operating a highly
 18
 18 interactive website, contracting with and referring sales to California-based
 19
 19 companies, publishing advertisements that geo-target California users, and using
 20
 20 the lure of infringing materials to openly encourage California users to visit their
 21
 21 website. As a result, there is a direct and substantial nexus between Plaintiff’s
 22
 22 claims in this case and Defendants’ transaction of business with their California
 23
 23 users.
 24
 24          3.    Venue is proper in this district under 28 U.S.C. §§ 1391(b) and (c)
 25
 25 because Defendants may be found and transact business in this judicial district, and
 26
 26 the injury suffered by Stross took place in this judicial district.
 27
 27                                        PARTIES
 28
 28          4.    Plaintiff is an individual residing in Austin, Texas.
                                                 2
                                            COMPLAINT
Case 2:21-cv-01181-JVS-AFM Document 1 Filed 02/09/21 Page 3 of 11 Page ID #:3



  1         5.     Plaintiff is informed and believes that Defendant NextLuxuryDotCom
  2 LLC is a limited liability company organized under the laws of the State of
  3 Wyoming with its principal place of business located at 5940 S. Rainbow Blvd.,
  4 Ste. 400, Las Vegas, Nevada 89118-2507.
  5         6.     Plaintiff is informed and believes that NextLuxury owns, operates
  6 and/or controls the website located at https://nextluxury.com/.
  7         7.     DOES 1 through 10, inclusive, are unknown to Plaintiff, who
  8 therefore sues said Defendants by such fictitious names. Plaintiff will ask leave of
  9 Court to amend this Complaint and insert the true names and capacities of said
 10 Defendants when the same have been ascertained. Plaintiff is informed and
 11 believes and, upon such, alleges that each of the Defendants designated herein as a
 12 “DOE” is legally responsible in some manner for the events and happenings herein
 13 alleged, and that Plaintiff’s damages as alleged herein were proximately caused by
 14 such Defendants.
 15                               STATEMENT OF FACTS
 16                          Plaintiff and His Copyrighted Works
 17         8.     Plaintiff is a professional photographer based in his hometown of
 18 Austin, Texas. Growing up in the city that “served as my inspiration to become a
 19 professional photographer, centering my expertise on complicated (but fulfilling)
 20 architectural photography and landscape photography,” Plaintiff specializes in
 21 capturing stunning images of the urban and natural world in and around Austin and
 22 in Texas more broadly. Defendant’s works are published and made available for
 23 licensing through his websites: https://strosstock.com/ and https://strossarts.com/.
 24         9.     Plaintiff’s bold, creative works that provide unique depictions of the
 25 distinctive architecture and vernacular landscape of Texas are in high demand for
 26 commercial use and his images have been licensed for significant monetary
 27 consideration by major entities that respect intellectual property rights and the craft
 28 reflected in, and economic and artistic value provided by, Mr. Stross’s work.
                                                 3
                                           COMPLAINT
Case 2:21-cv-01181-JVS-AFM Document 1 Filed 02/09/21 Page 4 of 11 Page ID #:4



  1         10.     Plaintiff is the author and owner of all rights, title and interests,
  2 including the copyrights, in and to three photographs (collectively, the
  3 “Photographs”) entitled, respectively:
  4               • “cv_240310_04-940x940.jpg”
  5               • “VII_Parade_Home_00024”
  6               • “Skyline-Full-Res-22-of-40”
  7         11.     The photograph entitled “cv_240310_04-940x940.jpg” has been
  8 registered with the United States Copyright Office under the registration number
  9 VAu 1-103-498 (April 9, 2010).
 10         12.     The photograph entitled “VII_Parade_Home_00024” has been
 11 registered with the United States Copyright Office under the registration number
 12 VAu 1-088-759 (November 10, 2011).
 13         13.     The photograph entitled “Skyline-Full-Res-22-of-40” has been
 14 registered with the United States Copyright Office under the registration number
 15 VAu 1-126-950 (December 21, 2012).
 16         14.     Plaintiff has never licensed his copyrights in and to the Photographs to
 17 the Defendants and has never authorized any use thereof by the Defendants.
 18                          Defendants and Their Infringing Activity
 19         15.     Defendants own, operate and/or control the website located at
 20   https://nextluxury.com/, which describes itself as “one of the biggest independent
 21   men’s lifestyle websites in the world, with a unique range of content covering
 22   men’s fashion, home design, tattoos, gear and lifestyle.”
 23         16.     NextLuxury’s activities are unmistakably and unabashedly
 24   commercial as the business makes money by actively soliciting and selling
 25   advertising, as it encourages advertisers to “[v]isit [its] advertising page to enquire
 26   about advertising and partnership opportunities.”
 27         17.     Indeed, NextLuxury discloses on its website that it “is a participant in
 28   the Amazon Services LLC Associates Program, an affiliate advertising program
                                                   4
                                             COMPLAINT
Case 2:21-cv-01181-JVS-AFM Document 1 Filed 02/09/21 Page 5 of 11 Page ID #:5



  1   designed to provide a means for sites to earn advertising fees by advertising and
  2   linking to Amazon.com.” NextLuxury also discloses that “some links” on its
  3   website “may be affiliate links” and that NextLuxury “may get paid if [a website
  4   user] buy[s] something or take[s] an action after clicking one of these” links.
  5        18.    Defendants have violated federal law by infringing the copyrights to
  6   the Photographs by, inter alia, reproducing, distributing, and publicly displaying
  7   the Photographs, and/or derivatives thereof, in commercial materials without
  8   authorization of or payment to Plaintiff.
  9        19.    Specifically, both as part of posts entitled “50 Outdoor Garage
 10   Lighting Ideas – Exterior Illumination Designs” and “Top 70 Best Cool Showers –
 11   Unique Bathroom Design Ideas” and also in stand-alone form on their website,
 12   Defendants have reproduced, distributed and publicly displayed copies of each of
 13   the three Photographs, and/or derivatives thereof, in high-resolution formats on
 14   the their website without permission, consent, or license from Plaintiff. Attached
 15   as Exhibit A are true and correct screencaptures of said infringements.
 16        20.    Among other things, Defendants’ unauthorized and uncompensated
 17   exploitation of the Photographs helps drive traffic to their website and this traffic
 18   translates into advertising revenue and the increased potential for promoted
 19   product sales, all of which inures to the significant ill-gotten commercial
 20   advantage of Defendants.
 21        21.    Defendants possess no valid permission, consent, or license to
 22   reproduce, publicly display, distribute, or make any other use of the Photographs.
 23   They similarly possess no permission, consent, or license to sublicense use of the
 24   Photographs. As such, Defendants’ unauthorized exploitation of the Photographs
 25   violates Plaintiff’s exclusive rights to the Photographs, as secured under the
 26   federal Copyright Act, 17 U.S.C. § 106, and constitutes wholesale copyright
 27   infringement.
 28
                                                  5
                                           COMPLAINT
Case 2:21-cv-01181-JVS-AFM Document 1 Filed 02/09/21 Page 6 of 11 Page ID #:6



  1         22.   Defendants’ acts of infringement were willful because, inter alia,
  2   Plaintiff is informed and believes that Defendants are sophisticated users of
  3   intellectual property with full knowledge of the strictures of federal copyright law
  4   and the basic requirements for licensing copyrighted content for commercial
  5   exploitation. Their entire revenue-generation model depends on luring internet
  6   users to their website with their content and then selling companies advertising on
  7   their site and generating product sales based on their web traffic. Since they
  8   regularly make use of copyrighted content and have been in the business of
  9   regularly operating websites, Defendants are fully aware of the need to clear uses
 10   of photographs by obtaining permission from, and making payment to, copyright
 11   holders.
 12         23.   Defendants even claim copyright over their own websites and warn
 13   users, in their website’s terms and conditions, that “[a]ll content on the [website],
 14   including without limitation . . .photos . . . are owned by or licensed to
 15   NextLuxury” and that all of the website’s content “is protected by copyright as a
 16   collective work and/or compilation, pursuant to copyrights laws, and international
 17   conventions.”
 18         24.   Moreover, despite repeated notifications of their infringing activities,
 19   Defendants have completely ignored Plaintiff’s cease and desist requests and
 20   continued to infringe Plaintiff’s copyrighted works for months thereafter, despite
 21   full knowledge of Plaintiff’s rights and claims—a fact that makes the willful
 22   nature of Defendants’ conduct indisputable.
 23         25.   As such, Defendants infringing actions were willful and are subject to
 24   statutory damage awards of up to $150,000 per willful act of infringement under
 25   17 U.S.C. §§ 504(c)(2).
 26         26.   Plaintiff has attempted to reach an amicable resolution with
 27 Defendants regarding their infringement activity. However, his attempts to do so
 28 have been completely ignored. Thus, although all reasonable efforts have been
                                                  6
                                            COMPLAINT
Case 2:21-cv-01181-JVS-AFM Document 1 Filed 02/09/21 Page 7 of 11 Page ID #:7



  1 made to avoid litigation, Defendants have given Plaintiff no alternative but to file
  2 suit to protect his intellectual property rights from willful infringement.
  3                             FIRST CLAIM FOR RELIEF
  4                      (Copyright Infringement, 17 U.S.C. § 501)
  5         27.   Plaintiff hereby incorporates by reference the allegations in
  6 paragraphs 1 through 26 above.
  7         28.   Plaintiff is the owner of all rights, title and interest in the copyright to
  8 the Photographs, which substantially consist of material wholly original with
  9 Plaintiff and which is copyright subject matter under the laws of the United States.
 10 Plaintiff has complied in all respects with the Copyright Act and all of the laws of
 11 the United States governing copyrights and the Photographs are registered with the
 12 United States Copyright Office.
 13         29.   Defendants have directly, vicariously and/or contributorily infringed,
 14 and unless enjoined, will continue to infringe Plaintiff’s copyrights by reproducing,
 15 displaying, distributing, creating derivative works, and utilizing the Photographs
 16 for purposes of trade violation of 17 U.S.C. § 501 et seq.
 17         30.   Defendants’ acts of infringement are willful because, inter alia,
 18 Defendants are sophisticated parties with full knowledge of the strictures of federal
 19 copyright law and the basic requirements for licensing the use of copyrighted
 20 content for commercial exploitation.
 21         31.   Defendants, despite such knowledge, willfully reproduced, displayed
 22 distributed, created derivative works of, and utilized the Photographs. Moreover,
 23 despite being put on specific and irrefutable notice that Plaintiff was the copyright
 24 holder to the Photograph and any licensing or use of the Photographs infringed
 25 Plaintiff’s copyrights, Defendants continued to publicly display and use the
 26 Photographs.
 27
 28
                                                 7
                                           COMPLAINT
Case 2:21-cv-01181-JVS-AFM Document 1 Filed 02/09/21 Page 8 of 11 Page ID #:8



  1         32.    Defendants have received substantial benefits in connection with the
  2 unauthorized reproduction, display, distribution, and utilization of the Photographs
  3 for purposes of trade, including by increased traffic to their website.
  4         33.    All of Defendants’ acts are and were performed without Plaintiff’s
  5 permission, license, or consent.
  6         34.    The said wrongful acts of Defendants have caused great injury to
  7 Plaintiff, which damage cannot be accurately computed, and unless this Court
  8 restrains Defendants from further commission of said acts, it will suffer irreparable
  9 injury, for all of which it is without an adequate remedy at law. Accordingly,
 10 Plaintiff seeks an order under 17 U.S.C. § 502 enjoining Defendants from any
 11 further infringement of his copyrights.
 12         35.    As a result of the acts of Defendants alleged herein, Plaintiff has
 13 suffered and is suffering substantial damage to his business in the form of loss of
 14 profits, injury to goodwill and reputation, and the dilution of the value of its rights,
 15 all of which are not yet fully ascertainable.
 16                                PRAYER FOR RELIEF
 17         WHEREFORE, Plaintiff requests judgment against Defendants as follows:
 18         1.     That Defendants, their officers, agents, servants, employees,
 19 representatives, and attorneys, and all persons in active concert or participation
 20 with it, be permanently enjoined from designing, copying, reproducing, displaying,
 21 promoting, advertising, distributing, or selling, or any other form of dealing or
 22 transaction in, any and all advertising and promotional materials, print media,
 23 signs, Internet websites, or any other media, either now known or hereafter
 24 devised, bearing any image or design which infringe, contributorily infringe, or
 25 vicariously infringe upon the Photographs;
 26         2.     For the entry of a seizure order directing the U.S. Marshall to seize
 27 and impound all items possessed, owned or under the control of Defendants, their
 28 officers, agents, servants, employees, representatives and attorneys, and all persons
                                                 8
                                            COMPLAINT
Case 2:21-cv-01181-JVS-AFM Document 1 Filed 02/09/21 Page 9 of 11 Page ID #:9



  1 in active concert or participation with them, which infringe upon the Photographs,
  2 including but not limited to any and all broadcasting materials, advertising
  3 materials, print media, signs, Internet web sites, domain names, computer hard
  4 drives, servers or any other media, either now known or hereafter devised, bearing
  5 any materials which infringe, contributorily infringe, or vicariously infringe upon
  6 the Photographs as well as all business records related thereto, including, but not
  7 limited to, lists of advertisers, clients, customers, viewers, distributors, invoices,
  8 catalogs, and the like;
  9         3.     For actual damages and disgorgement of all profits derived by
 10 Defendants from their acts of copyright infringement and to reimburse Plaintiff for
 11 all damages suffered by him by reasons of Defendants’ acts, pursuant to 17 U.S.C.
 12 §§ 504 (a)(1) & (b);
 13         4.     For an accounting of all profits, income, receipts or other benefit
 14 derived by Defendants from the reproduction, copying, display, promotion,
 15 distribution or sale of products and services, or other media, either now known or
 16 hereafter devised, that improperly or unlawfully infringe upon Plaintiff’s
 17 copyrights pursuant to 17 U.S.C. §§ 504 (a)(1) & (b);
 18         5.     For statutory damages for copyright infringement, including willful
 19 infringement, in accordance with 17 U.S.C. §§ 504(a)(2) & (c);
 20         6.     For costs and interest pursuant to 17 U.S.C. §§ 504 (a)(1) & (b), 505;
 21         7.     For reasonable attorneys’ fees incurred herein pursuant to 17 U.S.C. §
 22 505; and
 23 / / /
 24 / / /
 25 / / /
 26
 27
 28
                                                  9
                                            COMPLAINT
Case 2:21-cv-01181-JVS-AFM Document 1 Filed 02/09/21 Page 10 of 11 Page ID #:10



   1        8.      For any such other and further relief as the Court may deem just and
   2 appropriate.
   3
   4 Dated: February 9, 2021                 ONE LLP
   5
                                             By: /s/ John Tehranian
   6                                             John Tehranian
                                                 Jonathan O. Ballard
   7
                                                 Attorneys for Plaintiff
   8                                             Alexander Bayonne Stross
   9
  10
  11
  12
  13
  14
  15
  16
  17
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28
                                                10
                                           COMPLAINT
Case 2:21-cv-01181-JVS-AFM Document 1 Filed 02/09/21 Page 11 of 11 Page ID #:11



   1                            DEMAND FOR JURY TRIAL
   2        Plaintiff demands trial by jury on all claims and issues so triable.
   3
   4 Dated: February 9, 2021                 ONE LLP
   5
                                             By: /s/ John Tehranian
   6                                             John Tehranian
                                                 Jonathan O. Ballard
   7
                                                 Attorneys for Plaintiff
   8                                             Alexander Bayonne Stross
   9
  10
  11
  12
  13
  14
  15
  16
  17
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28
                                                11
                                           COMPLAINT
